Title: From Thomas Jefferson to William Jackson, 18 February 1801
From: Jefferson, Thomas
To: Jackson, William



Dear Sir
Washington Feb. 18. 1801.

Your favor of the 3d. inst. has been duly recieved. I percieve in it that friendship which I ever found in your character, & which honors every character in which it is found. I feel myself indebted also for the justice you do me as to opinions which others, with less candour, have imputed to me. I have recieved many letters stating to me, in the spirit of prophecy, caricatures which the writers, it seems, know are to be the principles of my administration. to these no answer has been given, because the prejudiced spirit in which they have been written proved the writers not in a state of mind to yield to truth or reason. to the friendly stile of your letter I would gladly answer in detail, were it in my power. but I have thought that I ought not to permit myself to form opinions in detail until I can have the counsel of those, of whose services I wish to avail the public in the administration of their affairs. till this can be done, you have justly resorted to the only proper ground, that of estimating my future, by my past conduct. upwards of [30.] years passed on the stage of public life & under the public eye, may surely enable them to judge whether my future course is likely to be marked with those departures from reason & moderation, which the passions of [some] have been willing to foresee. one imputation in particular has been repeated till it seems as if some at least believed it: that I am an enemy to commerce. they admit me a friend to agriculture, and suppose me an enemy to the only means of disposing of it’s produce. I might appeal too to evidences of my attention to the commerce & navigation of our country in different stations connected with them. but this would lead to details not to be expected.I have deferred answering your letter till this day lest the motives for these explanations should be mistakenyou will be so good as to consider the communication so far confidential as not to put it in the power of any person [to commit] it to the press.
I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

